Citation Nr: 1010967	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  06-26 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include emotional anxiety and 
depressive disorder.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2004 and October 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.

The Board notes that the appellant requested a hearing before 
a decision review officer (DRO) in connection with the 
current claims.  The DRO hearing was scheduled and 
subsequently held in April 2006 at the Jackson RO.  The 
appellant testified at that time and the hearing transcript 
is of record.  The Board also notes that the appellant 
requested a video-conference hearing in connection with the 
current claims as well.  The video-conference hearing was 
subsequently scheduled and held in April 2009.  The appellant 
testified at that time and the hearing transcript is of 
record.

This case was previously before the Board in August 2009 when 
it was remanded, in part, for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for an 
acquired psychiatric disorder, to include emotional anxiety 
and depressive disorder.
The Veteran contends that her psychiatric disability is due 
to sexual harassment in service.

This case was previously before the Board in August 2009, and 
it was remanded for the Veteran to be afforded an appropriate 
VA Compensation and Pension (C&P) examination to determine 
the nature and etiology of any acquired psychiatric disorder 
found to be present.  Pursuant to the Board's remand, the 
Veteran was afforded a VA C&P examination in October 2009.  
After examination, the Veteran was diagnosed with major 
depression with remission.  The examiner noted that the onset 
of the condition was dated in 1970; however, the examiner 
opined that it was not due to or caused by the Veteran's 
military service.  Later in the report of medical 
examination, the examiner noted that the Veteran was not 
diagnosed with major depression until many years after 
service.  The Board notes that the Veteran separated from 
service in 1970 and, as such, it is unclear from the opinion 
rendered whether the Veteran's condition was incurred in 
service.  Accordingly, clarification  and/or an additional 
medical opinion are necessary.

In addition, the Veteran reported during the VA examination 
that she receives treatment from private mental health care 
providers.  On remand, she should be informed that she can 
submit any relevant private records, that are not already of 
record, or sufficient information that would allow the RO to 
attempt to obtain the records on her behalf.  

Since the claims file is being returned it should be updated 
to include VA treatment records compiled since January 2009.  
See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992).

The Veteran also seeks entitlement to a TDIU.  Since the 
Veteran's claim of entitlement to a TDIU is, in part, 
dependent upon the outcome of the Veteran's claim entitlement 
to service connection for an acquired psychiatric disorder, 
to include emotional anxiety and depressive disorder, the 
Board finds the issue of entitlement to a TDIU to be 
inextricably intertwined with that of entitlement to service 
connection for an acquired psychiatric disorder, to include 
emotional anxiety and depressive disorder.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered 
unless both issues have been considered).  Because the issues 
are inextricably intertwined, the Board is unable to review 
the issue of entitlement to a TDIU until the issue of 
entitlement to service connection for an acquired psychiatric 
disorder, to include emotional anxiety and depressive 
disorder, is resolved.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder VA 
medical records pertaining to the Veteran 
that are dated from January 2009.  

2.  Inform the Veteran that she can 
submit any relevant private mental health 
treatment records, that are not already 
of record, or provide sufficient 
information, and any necessary 
authorization forms, that would allow the 
RO to obtain the records on her behalf.  

3.  After the development outlined above 
has been completed, return the claims 
folder and the examination report to the 
examiner who examined the Veteran in 
October 2009.  The examination report 
indicates that the onset of the condition 
was in 1970, however, the opinion 
provided is that the condition was not 
due to or caused by military service.  
The examiner is asked to clarify whether 
the condition began in or was incurred in 
service based on the fact that the 
Veteran was discharged from service on 
October 26, 1970.  

If the examiner who evaluated her in 
October 2009 is not available to provide 
clarification or determines that another 
examination is warranted, arrange for the 
Veteran to undergo an appropriate VA 
examination to determine the nature, 
extent, onset and etiology of any 
acquired psychiatric disorder, to include 
emotional anxiety and depressive 
disorder, found to be present.  The 
claims folder should be made available to 
and reviewed by the examiner.  All 
indicated studies should be performed and 
all findings should be reported in 
detail.  The examiner should render an 
opinion as to whether it is more likely 
than not (meaning likelihood greater than 
50%), at least as likely as not (meaning 
likelihood of at least 50%), or less 
likely than not or unlikely (meaning that 
there is a less than 50% likelihood) that 
any acquired psychiatric disorder, to 
include emotional anxiety and depressive 
disorder, found to be present is related 
to or had its onset during service.  The 
examiner should comment upon the 
Veteran's Article 15 non-judicial 
punishments and the lay statements, 
including the Veteran's statements, that 
she was sexually harassed in service by 
having her superior officer brush against 
her leg and then look her up and down, by 
receiving invitations to meet at the club 
and being yelled at.  The examiner must 
indicate whether a psychiatric condition 
first manifested in service.  The 
examiner must provide a complete 
rationale for any stated opinion.  

4.  Thereafter, the RO must ensure that 
the above development has been completed 
in accordance with the remand 
instructions.  The RO should then 
readjudicate the Veteran's claims.  If 
the benefits sought on appeal are not 
granted, the RO should issue a 
supplemental statement of the case and 
provide the Veteran and his 
representative an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


